Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4, 6-16, and 18-20 are presented for examination.

Response to Arguments
Applicant's arguments filed 3/4/21 and 4/19/21 have been fully considered but they are not persuasive. 

In the remarks, applicant argued in substance (1) that Zou does not teach deviations from both max and min in the duct temperature.

As to point (1), the examiner disagrees because Zou clearly teaches in paragraph 0049, “A temperature sensor can be used in the booster. It can sense the change of the temperature in the duct. When the booster is in on state, if it senses a significant change of temperature of the air around it, it will stop the booster. When the booster is in off state, if it senses a significant change of temperature of the air around it, it will start the booster.” In other words, Zou clearly knows when to turn on or off the fan booster based on a deviations from either max or min in the duct temperature and to do this a maximum stored temperature characteristic and a minimum stored temperature characteristic of air in said duct have to be stored in some sort of memory for comparison with detected temperature. Storing such a data is not new in the art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Zou et al (US Pub. 2011/00313221; hereinafter Zou).

As per claim 1, Zou discloses a method of improving operation of HVAC system, comprising the steps of: 

providing an air temperature changing system [abstract; para 0025, 0040; HVAC system]; 

coupling a duct to said air temperature changing system [abstract; Fig. 7; para 0025, 0040; HVAC system and a duct]; 

[Fig. 7; para 0025, 0040; “The boosters in this invention can also be built into a register, which is the piece that covers the exit of a duct into a zone. Fans are added to the registers.”]; 

providing at said output end, an electric fan for causing air to move more quickly out of said output end [Fig. 7; para 0025, 0040; “Fans are added to the registers.”]; 

providing a temperature sensor for sensing a temperature characteristic of air in said duct [Fig. 7; para 0030, 0039-0040; a temperature sensor and/or a thermostat]; and 

wherein said electric fan is configured to turn off in response to a determination of one of: a) that a predetermined magnitude of a width of a deviation has occurred between a current temperature characteristic of air in said duct and one of a maximum stored temperature characteristic and a minimum stored temperature characteristic of air in said duct [Fig. 7; para 0013-0014, 0020-0021, 0030, 0039-0041, 0049, 0080-0081; “The booster can also be turn on and off based on the relationship between the air temperature from the HVAC device, the room temperature and the set temperature.”; “a significant change of temperature” clearly indication of deviation from a maximum stored temperature and a minimum stored temperature and/or indication of whether a current temperature of said air has crossed a predetermined setpoint temperature].


As per claim 9, Zou discloses a system for changing a flow rate of air out of a duct, the system comprising: 

an air temperature changing system [abstract; para 0025, 0040; HVAC system]; 

a duct having an input end and an output end, where said input end is coupled to said air temperature changing system [Fig. 7; para 0025, 0040; “The boosters in this invention can also be built into a register, which is the piece that covers the exit of a duct into a zone. Fans are added to the registers.”]; 

an electric fan coupled to said output end [Fig. 7; para 0025, 0040; “Fans are added to the registers.”]; 

wherein said electric fan is configured to stop powered operation if the following event has occurred: and a predetermined magnitude of deviation has occurred between a current temperature characteristic of air in said duct and one of a maximum stored temperature characteristic and a minimum stored temperature characteristic of air in said duct [Fig. 7; para 0013-0014, 0020-0021, 0030, 0039-0041, 0049, 0080-0081; “The booster can also be turn on and off based on the relationship between the air temperature from the HVAC device, the room temperature and the set temperature.”; “a significant change of temperature” clearly indication of deviation from a maximum stored temperature and a minimum stored temperature and/or indication of whether a current temperature of said air has crossed a predetermined setpoint temperature].

As per claim 13, Zou discloses a HVAC system comprising: a means for improving operation of HVAC system, comprising: 

an air temperature changing system [abstract; para 0025, 0040; HVAC system]; 

a duct to said air temperature changing system [abstract; Fig. 7; para 0025, 0040; HVAC system and a duct]; 

said duct having an input end and an output end [Fig. 7; para 0025, 0040; “The boosters in this invention can also be built into a register, which is the piece that covers the exit of a duct into a zone. Fans are added to the registers.”]; 

a means for causing air to move more quickly out of said output end [Fig. 7; para 0025, 0040; “Fans are added to the registers.”]; 

a means for sensing a temperature characteristic of air in said duct [Fig. 7; para 0030, 0039-0040; a temperature sensor and/or a thermostat]; and 

wherein said means for causing air to move more quickly is configured to turn off in response to a determination that a predetermined magnitude of deviation has occurred between a current temperature characteristic of air in said duct and one of a maximum stored temperature characteristic and a minimum stored temperature characteristic of air in said duct [Fig. 7; para 0013-0014, 0020-0021, 0030, 0039-0041, 0049, 0080-0081; “The booster can also be turn on and off based on the relationship between the air temperature from the HVAC device, the room temperature and the set temperature.”; “a significant change of temperature” clearly indication of deviation from a maximum stored temperature and a minimum stored temperature and/or indication of whether a current temperature of said air has crossed a predetermined setpoint temperature].


As per claims 2 and 14, Zou discloses wherein said air temperature changing system comprises an air conditioner [para 0003; a duct type air conditioning system].

As per claims 3 and 15, Zou discloses wherein said electric fan is disposed at least partially inside of said duct [Fig. 7].

As per claim 4, Zou discloses wherein said air temperature changing system comprises an air handler [para 0087; air-handler] and wherein said one of a maximum stored temperature characteristic and a minimum stored temperature characteristic is said maximum stored temperature characteristic [Fig. 7; para 0013-0014, 0020-0021, 0030, 0039-0041, 0049, 0080-0081; “a significant change of temperature” clearly indication of deviation from a maximum stored temperature and a minimum stored temperature and/or indication of whether a current temperature of said air has crossed a predetermined setpoint temperature].

As per claims 6 and 18, Zou discloses where the width is programmed into a microcontroller unit [Fig. 4; para 0020, 0077; a microprocessor].

As per claims 7 and 19, Zou discloses where the width is not adjustably programmable by an end user of said electric fan [para 0005].

As per claims 8 and 20, Zou discloses wherein the width is programmed to be 4°F (or 60F) [para 0040, 0080, 0088; a tolerance range].

As per claim 10, Zou discloses wherein said air temperature changing system is an air conditioner [para 0003; a duct type air conditioning system] and said one of a maximum stored temperature characteristic and a minimum stored temperature characteristic is said minimum stored temperature characteristic [Fig. 7; para 0013-0014, 0020-0021, 0030, 0039-0041, 0049, 0080-0081; “a significant change of temperature” clearly indication of deviation from a maximum stored temperature and a minimum stored temperature and/or indication of whether a current temperature of said air has crossed a predetermined setpoint temperature].

As per claim 11, Zou discloses wherein said air temperature changing system comprises a heating element [para 0033; heating elements].

As per claim 12, Zou discloses wherein the width is not adjustable by changing a voltage applied to a single pin on a microcontroller unit [para 0005].
As per claim 16, Zou discloses wherein said air temperature changing system comprises a furnace [para 0033; heater] and wherein said one of a maximum stored temperature characteristic and a minimum stored temperature characteristic is said maximum stored temperature characteristic [Fig. 7; para 0013-0014, 0020-0021, 0030, 0039-0041, 0049, 0080-0081; “a significant change of temperature” clearly indication of deviation from a maximum stored temperature and a minimum stored temperature and/or indication of whether a current temperature of said air has crossed a predetermined setpoint temperature].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited in the Prior office action.